DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 15, drawn to determining presence of short circuit and open circuit based fault conditions, classified in G05B2219/14048 (“short circuit”) and G05B2219/14047 (“open circuit”).
II. Claims 16- 20, drawn to determining presence of “current leakage” to the ground and supply voltage (See, claim 16, 8) based fault conditions, classified in B60L3/0069.
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination (group I) as claimed does not require the particulars of the subcombination (group II) as claimed. The claims of the group I simply do not require a fault condition comprising specific current leakage conditions (to the ground/first reference and to the supply voltage/second reference) as in group II. The subcombination has separate utility such as determining and controlling of the leakage 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
there are no overlapping claim limitations (except the disconnecting of the one or more resistor step which is well-known in the art) between group I and group II, so inventions of these groups are distinct. Claim 16 requires two 
fault detection is overly broad field, therefore, specific faults (leakage to the ground/first potential and second potential/supply voltage) of claim 16 are not necessarily in the same search field with other types of faults (short circuit and open circuit).
The invention of the group I is discussed in fig. 1 & but invention of the group II is discussed alternative detection method in fig. 3 (¶¶0011, 0046-0052).
There is no express admission that the claimed inventions of group I and group II would have been obvious over each other within the meaning of 35 U.S.C. 103.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Interview
A telephone call was made to North Michael, Park Chung, & Baugh Bradley on 05/18/2021 & 05/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant's attorney (Michale North) requested to issue a formal restriction requirement rather than electing over the phone per instructions from the applicants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115